932 So.2d 563 (2006)
Donald STEPHENS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-0258.
District Court of Appeal of Florida, First District.
June 29, 2006.
*564 Jack A. Fleischman of Fleischman & Fleischman, P.A., West Palm Beach, for Petitioner.
Charlie Crist, Attorney General, and Thomas H. Duffy, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Because the trial court did not depart from the essential requirements of the law in denying petitioner's request that his expert witness be allowed to attend petitioner's examination by a neuropsychologist selected by the state, Stressman v. Lefler, 597 So.2d 308 (Fla. 2d DCA 1992)(holding it is not a departure from the essential requirements of law to deny request to have registered nurse attend an independent medical examination of the plaintiff), the petition for writ of certiorari is DENIED. The denial is without prejudice to petitioner raising below in a motion for protective order his argument that a videographer should be permitted to attend his examination by a neuropsychologist, after the examining doctor for the state is identified. See, e.g., Freeman v. Latherow, 722 So.2d 885 (Fla. 2d DCA 1998), cited with approval by this court in Byrd v. Southern Prestressed Concrete, Inc., 928 So.2d 455 (Fla. 1st DCA 2006); see also Broyles v. Reilly, 695 So.2d 832, 834 (Fla. 2d DCA 1997)("[I]t would take an exceptional circumstance to permit anyone other than a videographer or court reporter and the plaintiff's attorney to be present on behalf of the plaintiff at a compulsory examination held pursuant to rule 1.360.").
KAHN, C.J., ERVIN, and VAN NORTWICK, JJ., concur.